Citation Nr: 0731906	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  98-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including anxiety, depression and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to a higher initial evaluation for low back 
pain with a history of sciatica, left hip, evaluated as 10 
percent disabling from October 24, 1996 to February 10, 1998, 
and as 20 percent disabling from February 11, 1998.

4.  Entitlement to an initial evaluation in excess of 10 
percent for patella femoral pain syndrome, left knee, with 
mild degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 
percent for patella femoral pain syndrome, right knee, with 
mild degenerative changes.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

7.  Entitlement to a higher initial evaluation for allergic 
rhinitis with a history of sinusitis and nasal deviation with 
headaches, evaluated as 0 percent disabling from October 24, 
1996 to September 28, 2000, and as 10 percent disabling from 
September 29, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970 and from February 1996 to October 1996, and on active 
duty for training from September 1980 to January 1981 and 
from June 1986 to October 1986. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of September 1997 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The veteran testified in support of these claims at hearings 
held in Washington D.C. in July 1999 and May 2007, before the 
undersigned Veterans Law Judge.  In November 1999 and October 
2003, the Board remanded these claims to the RO, including 
via the Appeals Management Center (AMC) in Washington, D.C., 
for additional action.  

In a VA Form 21-8940 (Veteran's Application For Increased 
Compensation Based on Unemployability) received at AMC in May 
2006, the veteran raises a claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The Board refers this matter to the RO for 
appropriate action. 

The Board addresses the claims of entitlement to service 
connection for psychiatric and bilateral foot disabilities 
and higher initial evaluations for low back and bilateral 
knee disabilities and hypertension in the Remand portion of 
this decision, below, and REMANDS these claims to the RO via 
AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  From October 24, 1996 to September 28, 2000, the 
veteran's respiratory disability caused headaches and 
occasional nasal congestion.

3.  Since September 29, 2000, the veteran's respiratory 
disability has caused episodes of severe, intermittent, non-
prostrating headaches and a greater than 50 percent 
obstruction of nasal passages bilaterally.   

4.  The veteran has never developed polyps secondary to his 
respiratory disability or experienced incapacitating episodes 
of respiratory symptomatology. 




CONCLUSION OF LAW

The criteria for entitlement to a higher initial evaluation 
for allergic rhinitis with a history of sinusitis and nasal 
deviation with headaches, evaluated as 0 percent disabling 
from October 24, 1996 to September 28, 2000, and as 10 
percent disabling from September 29, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.97, 4124a, Diagnostic Codes 6510, 6522, 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 


On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants a 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letter dated March 2004, after 
initially deciding that claim in a rating decision dated 
September 1997.  The RO did not err by providing remedial 
notice as such notice was not mandated at the time of the 
initial RO decision.  Rather, the timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice considered in conjunction with the 
content of a letter the RO sent to the veteran in March 2006 
also reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II and Dingess/Hartman.  In 
the aforementioned notice letter, the RO acknowledged the 
claim being decided, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  As well, it identified the evidence it had received in 
support of his claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to submit any evidence he had, which pertained to his 
claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being decided.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to this claim, including 
service medical records, post-service VA and private 
treatment records and records from the Social Security 
Administration.  The veteran does not now claim that there is 
any outstanding evidence for VA to secure in support of the 
claim being decided.  

The RO also conducted medical inquiry in an effort to 
substantiate the claim being decided by affording the veteran 
a VA examination, during which an examiner addressed the 
severity of the veteran's respiratory disability.  Since 
then, the veteran has not alleged that the report of this 
examination is inadequate to decide the claim at issue.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran claims entitlement to a higher initial evaluation 
for his respiratory disability.  According to his written 
statements submitted during the course of this appeal and his 
hearing testimony, presented in July 1999 and May 2007, the 
zero percent and 10 percent evaluations assigned this 
disability do not reflect accurately the severity of his 
respiratory symptoms.  Allegedly, such symptoms include sinus 
congestion, constant post-nasal drip and headaches and cause 
the veteran to sneeze and cough.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's respiratory 
disability as 0 percent disabling from October 24, 1996 to 
September 28, 2000, and as 10 percent disabling from 
September 29, 2000, initially pursuant to Diagnostic Code 
(DC) 6510, subsequently pursuant to 6522.

DC 6510, which governs ratings of sinusitis and is subject to 
the General Rating Formula for Sinusitis, provides that a 0 
percent evaluation is assignable for sinusitis detected by x-
ray only.  A 10 percent evaluation is assignable for 
sinusitis with one or two incapacitating episodes yearly 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is assignable for 
sinusitis with three or more incapacitating episodes yearly 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  38 C.F.R. § 4.97, DC 6510 (2006).  

DC 6522 provides that a 10 percent evaluation is assignable 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is assignable for allergic or vasomotor rhinitis 
with polyps.  38 C.F.R. 
§ 4.97, DC 6510 (2006).  

DC 8100 is also relevant in this case.  This DC, which 
governs ratings of migraines, provides that a 30 percent 
evaluation is assignable for characteristic prostrating 
attacks occurring on an average of once monthly over the last 
several months.  A 10percent evaluation is assignable for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, DC 
8100 (2006).  

Based on the evidence discussed below, the Board finds that 
the veteran's respiratory disability picture does not more 
nearly approximate the criteria for a higher initial 
evaluation under any applicable DC during any time period at 
issue in this appeal.      


A.  Prior to September 28, 2000

The veteran first reported respiratory symptoms, including a 
sore throat, headaches and coughing, during service in March 
1996.  At that time, the examining physician attributed these 
symptoms to an upper respiratory infection, viral in nature.  
One month later, the veteran reported persistent nasal 
congestion and coughs and the same physician noted that 
seasonal allergies needed to be ruled out.  Thereafter, 
during multiple visits from May 1996 to November 1996, the 
veteran expressed similar complaints as well as headaches, 
sinus pressure, wheezing, dizziness, sweating, fever and 
chills.  In June 1996, a physician attributed these symptoms 
to an upper respiratory infection with an allergy component.  
Thereafter, other physicians diagnosed chronic sinusitis, 
including secondary to allergies, and an allergic reaction.

Following discharge, during a VA examination conducted in 
February 1997, a VA examiner confirmed a diagnosis of chronic 
sinusitis with a history of multiple allergies.  He based 
this diagnosis on the veteran's report of problems with 
sinusitis, multiple allergies and blocked Eustachian tubes.  
A physical evaluation revealed no respiratory abnormalities, 
including polyps or purulent discharge.  Several months 
later, during a private chiropractic evaluation, the veteran 
reported that he had headaches on a daily basis.  Twice in 
1998, the veteran sought treatment at a VA medical facility 
for bifrontal sinus headaches and nasal congestion.  
Physicians recommended nasal saline.  The same year, the 
veteran also underwent consultation by a private physician 
for state rehabilitative purposes and, during such 
consultation, reported a dry hacking cough, shortness of 
breath and sweating episodes, worse in Spring, for which he 
had not been receiving treatment by a doctor or taking 
medication.  The physician noted no respiratory abnormalities 
and diagnosed a history of a dry hacking cough and upper 
respiratory infection symptoms, probably secondary to 
allergic rhinitis.

In sum, prior to September 29, 2000, the veteran's 
respiratory disability caused occasional nasal congestion and 
sinus headaches, which medical professionals attributed, at 
least in part, to sinusitis and allergic rhinitis.  During 
this time period, the veteran did not report that his 
respiratory symptoms were incapacitating or that he was 
experiencing at least three non-incapacitating episodes 
yearly.  In fact, a medical professional objectively 
confirmed respiratory symptoms only once after the veteran's 
discharge and, on that date, he did not record pain or 
purulent discharge as one of the symptoms.  Moreover, during 
the time period at issue, medical professionals failed to 
note obstruction of either nasal passage, ruled out polyps 
and purulent discharge, and did not characterize the 
veteran's headaches as prostrating in nature.  Accordingly, 
an initial compensable evaluation for the veteran's 
respiratory disability is not assignable under DC 6510, 6522 
or 8100.

B.  Since September 29, 2000

Since September 29, 2000, the veteran has undergone a VA ear, 
nose and throat examination and received more frequent VA 
treatment for respiratory complaints.  During the 
examination, conducted on September 29, 2000, the veteran 
reported severe headaches, which manifested daily during 
allergy season, intermittently otherwise, and an occasional 
need to breathe through the nose.  The examiner objectively 
confirmed a 50 to 75 percent nasal obstruction on the right, 
a 25 to 50 percent nasal obstruction on the left, a laryngeal 
obstruction, a septal deviation, and no sinus discharge or 
polyps and attributed these findings to chronic rhinitis, 
likely allergic.  During VA treatment visits, including at an 
emergency room, dated since May 2003, physicians noted 
chronic coughing, sinus pressure, post-nasal drip and 
headaches.  

Such findings meet the criteria for a 10 percent evaluation 
under DC 6522.  The veteran does not allege, and there is no 
evidence of record establishing that, since September 29, 
2000, the veteran's respiratory episodes have been 
incapacitating.  There is also no evidence of record 
establishing that the veteran has had polyps or prostrating 
headaches secondary to his respiratory disability.  Moreover, 
although the evidence shows that the veteran's treatment 
needs have increased since September 29, 2000, it does not 
reflect that his respiratory disability has worsened to such 
an extent that it has caused at least six non-incapacitating 
episodes yearly from 2001 to 2007.  Accordingly, an initial 
evaluation in excess of 10 percent for the veteran's 
respiratory disability is not assignable under DC 6510, 6522 
or 8100.

C.  Conclusion

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a different 
evaluation in the future should his respiratory disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a higher initial evaluation for 
allergic rhinitis with a history of sinusitis and nasal 
deviation with headaches, evaluated as 0 percent disabling 
from October 24, 1996 to September 28, 2000, and as 10 
percent disabling from September 29, 2000, have not been met.  
In reaching this decision, the Board considered the complete 
history of the veteran's respiratory disability as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  The Board also considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence is against the claim, the doctrine is not for 
application and the claim must be denied.  


ORDER

A higher initial evaluation for allergic rhinitis with a 
history of sinusitis and nasal deviation with headaches, 
evaluated as 0 percent disabling from October 24, 1996 to 
September 28, 2000, and as 10 percent disabling from 
September 29, 2000, is denied.


REMAND

The veteran claims entitlement to service connection for 
psychiatric and bilateral foot disorders and higher initial 
evaluations for low back and bilateral knee disabilities and 
hypertension.  Additional action is necessary before the 
Board decides these claims.  

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  VA afforded the veteran multiple examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims being 
remanded.  

Therein, the examiners did not address whether, as alleged, a 
relationship exists between the veteran's bilateral foot 
disability and his active service, prior to and during which 
the veteran expressed bilateral foot complaints.  They also 
did not address whether, as alleged, the veteran's 
psychiatric disorder was related to his service-connected 
musculoskeletal disabilities.  Rather, one VA examiner linked 
generally the veteran's anxiety to pain he was experiencing 
secondary to his physical problems.  In addition, after the 
examinations were conducted, during his recent hearing, the 
veteran asserted that his knee disabilities had worsened and 
necessitated the use of a cane and braces, which suggests the 
presence of instability.  He also asserted that his blood 
pressure had worsened, necessitating an increased dosage of 
hypertension medication.  Finally, in an addendum of the most 
recent VA examination, the VA examiner noted that he was 
concerned that, as part of his back disability, the veteran 
had right lateral femoral cutaneous nerve entrapment or 
meralgia paresthetica.  These matters require further medical 
inquiry so as to aid in the Board's understanding of the 
nature and severity of the disabilities at issue in this 
Remand.

Second, during the course of this appeal, the RO denied the 
veteran's claim for service connection for PTSD on the basis 
that, although the record included a diagnosis of the 
disorder, there was no evidence of record verifying that any 
of the alleged stressors, which might have caused the 
disorder to develop, occurred.  The RO explained that the 
veteran had not provided sufficiently detailed stressor 
information to justify an attempt at verifying such 
stressors.  During his most recent hearing, however, the 
veteran reported a new stressor to support his claim, which, 
upon further elaboration, might be verifiable.  Specifically, 
the veteran testified that, in Egypt in August 1985, while on 
an exercise named "Bright Star" with the 229th area support 
group, two arriving soldiers were killed in a vehicle 
accident, after which the veteran was ordered to transfer 
their remains from the hospital to an air base.  This order 
necessitated the building of coffins and the packing of the 
remains on ice as there were no available body bags.  Given 
this new information, further development in support of the 
veteran's PTSD claim is necessary. 

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claim for service connection for a 
bilateral foot disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
a bilateral foot disability; 

b) if so, opine whether such 
disability is at least as likely as 
not related to his active service, 
including documented in-service foot 
complaints; 

c) also opine whether such 
disability preexisted service and 
increased in severity therein; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for a higher initial evaluation 
for hypertension.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all symptoms associated with 
the veteran's hypertension and 
describe the severity thereof; 

b) opine whether the veteran's 
hypertension has worsened since 
2005, necessitating an increase in 
medication; 

c) indicate whether the veteran has 
had diastolic pressure of 
predominantly 110 or more or 
systolic pressure of predominantly 
200 or more; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  As well, arrange for the veteran to 
undergo VA orthopedic and neurological 
examinations in support of his claims for 
higher initial evaluations for a low back 
and bilateral knee disabilities.  Forward 
the claims file to the examiner for 
review of all pertinent documents therein 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) note all symptoms associated with 
the veteran's low back and bilateral 
knee disabilities, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
abnormal gait, abnormal spinal 
contour, nerve damage, ankylosis, 
instability, and subluxation; 

b) describe the severity of all such 
symptoms; 

c) characterize any limitation of 
motion, instability or subluxation 
as slight, moderate or severe;

d) identify all nerves affected by 
the veteran's low back and bilateral 
knee disabilities and characterize 
any nerve damage as mild, moderate 
or severe; 

e) if instability of the knee is not 
shown, explain why the veteran needs 
to use a cane and knee braces as 
ambulatory aids; 

f) specifically indicate whether the 
veteran has arthritis of the back 
and/or knees (confirmed on x-rays) 
and/or intervertebral disc syndrome;

g) characterize any intervertebral 
disc syndrome as mild, moderate, 
severe or pronounced and assess the 
frequency and duration of any 
attacks of such disease in terms of 
the number of incapacitating 
episodes of such disease the veteran 
experiences, which necessitate bed 
rest prescribed by a physician 
during a 12-month period; 

h) consider whether the veteran's 
low back and bilateral knee 
disabilities cause functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically;

i) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior;

j) describe the individual impact of 
the low back disability, left knee 
disability and right knee disability 
on the veteran's daily activities 
and employability; and

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Contact the veteran and ask him to 
provide a more detailed written statement 
regarding his alleged stressor in Egypt 
in August 1985.  Such statement should 
include a more exact location of the 
incident, including the air base where he 
allegedly made the transfer, the unit to 
which the veteran and involved 
individuals were assigned at the time of 
the incident, and a more detailed 
description of the circumstances of the 
incident.  Notify the veteran that any 
failure to cooperate in providing the 
requested information might have an 
adverse effect on his claim.

5.  After receiving the veteran's 
statement, pursue all reasonable avenues 
of development in an attempt to verify 
the alleged stressor, particularly, the 
deaths of the arriving soldiers, by 
contacting USASCRUR and all other 
appropriate authorities and requesting 
those authorities to send to VA all 
documentation that might be pertinent, 
including unit histories, operation and 
situation reports, and daily journals.

6.  If confirmation of the occurrence of 
the alleged stressor is received, prepare 
a report to this effect, which details 
the nature of the specific stressor or 
stressors established by the record.  If 
no confirmation is received, state this 
fact in a report and associate such 
report with the claims file;

7.  If at least one of the alleged 
stressors actually occurred, arrange for 
the veteran to undergo a VA psychiatric 
examination in support of his claim for 
service connection for a psychiatric 
disorder, including anxiety, depression 
and PTSD.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all evident 
psychiatric symptomatology;

b) diagnose all evident 
psychiatric disorders, 
including, if appropriate, 
PTSD;

c) offer an opinion regarding 
the etiology of all such 
disorders;

d) In so doing, specifically 
indicate whether each such 
disorder is at least as likely 
as not related to the veteran's 
service, including a verified 
in-service stressor;

e) also specifically indicate 
whether each such disorder is 
proximately due to or the 
result of the pain caused by 
the veteran's service-connected 
musculoskeletal disabilities; 

f) refrain from relying upon an 
unverified stressor in 
determining whether the 
veteran's in-service 
experiences were of sufficient 
severity to support a diagnosis 
of PTSD; and

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

8.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  In so doing, consider the 
veteran's claim for service connection 
for a psychiatric disorder other than 
PTSD on a secondary basis.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


